EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Jamieson on 7/30/21.
The application has been amended as follows: 

Claim 20 is amended to recite:
	A light absorbing member comprising: 
a ceramic composite [[comprising]]consisting essentially of:
a plurality of first ceramic particles comprising a first material, the plurality of first ceramic particles having a positive resistance temperature coefficient,
a first ceramic comprising a second material, the first ceramic having an open porosity in a range greater than zero and less than or equal to 5%,
wherein
the plurality of first ceramic particles are dispersed within the first ceramic,
the first material of the plurality of first ceramic particles is a perovskite type composite oxide represented as ABO3, and
the second material comprises silicon oxide


Claim 20 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 6/18/20, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/18/20 is withdrawn.  Claims 5-19, directed to inventions that are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: the amendment above obviates the rejections of 4/26/21 by reciting that the ceramic composite consists essentially of the claimed materials. As elaborated on in MPEP 2111.03 III, “consisting essentially of” limits the scope of the claimed to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. In other words, any further materials present do not affect the claimed properties or function of the device. Applicant’s arguments on pages 9-10 of the Remarks filed on 7/20/21 are therefore bolstered since the Office’s position is that additional materials present in Chun and Lin do not affect their applicability to the instant claims. By limiting the scope of the ceramic composite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725